DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the Request for Continued Examination (RCE) filed 03 February 2021, in which: 
Claims 1-10 are currently pending.
Claims 1-7 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0183869) in view of Pulletikurty (US 2016/0134737) and Kord (US 2015/0358543).
With respect to claim 1 (Currently Amended), Oh teaches a device (Oh: Figs. 6, 17, 18 and 21, wearable device 200) comprising: 
configured to recognize inertial components of movement and orientation of at least one finger of hands of a user and to associate additional commands and controls to its specific movements (Oh: Paras. [0063] and [0117] – [0120]); 
at least one system adapted to recognize a position of the device within a sensing field of an external device worn by the user or present in a surrounding environment (Oh: Para. [0104]; Fig. 6);
wherein the system adapted to recognize the position is one or more partially or totally refracting materials or varnishes, or a color suitable to be suitable to be detected by RGB or infrared sensors (Oh: Fig. 5; Para. [0104]);
at least one electronic card adapted to communicate with the external device (Oh: Para. [0222]; Fig. 21, communicator 250); 
at least one device management software (Oh: Para. [0223]; Fig. 21, memory 270 for storing programs for processing and controlling the controller 230);
at least one central unit equipped with one of two sides of the at least one universal interface and including electronic components (Oh: Fig. 17, wearable device 200 includes electronic components and necessarily one side of an interface between the unit and one of the shown wearable attachments with which the unit is combined); 
at least one accessory adapted to make the device wearable on any finger of the hands (Oh: Para. [0166]; Fig. 17, wearable device 200 as wrist-wearable band 200-4 or clip-type wearable device 200-5); 
at least one sensor configured to acquire an input from the user (Oh: Para. [0225]); 

at least one battery (Oh: Para. [0228]); 
at least one system configured to encode and decode information (Oh: Paras. [0221] – [0222]; Fig. 21, controller 230 configured to detect movement pattern of the wearable device 200 and to transmit, to the device 100 via the communicator 250, information about the movement pattern of the wearable device 200); 
at least one system configured to acquire signals from different devices that are simultaneously connected (Oh: Fig. 21, controller 230 is simultaneously connected to and simultaneously acquires signals from communicator 250 and sensing unit 240); 
at least one system configured to recognize a signal coming from at least one finger of the hands of the user (Oh: Para. [0108]; Fig. 8);  Page 3 of 8National Stage of PCT/IT2018/050002Preliminary Amendment 
at least one system configured to recognize commands associated with specific movements (Oh: Paras. [0108] – [0111], Fig. 8); and 
at least one system configured to define an action corresponding to a specific movement, depending on a specific application or context (Oh: Para. [0120]; Fig. 9, controller 130 of the device 100 automatically determines which activity (e.g., exercise) the user is doing, based on the movement pattern information including a distance, a speed, an angle, or the like related to a movement of each of the first and second wearable devices 200-1 and 200-2).
Oh fails to expressly disclose a system for recharging the battery. 
However, Pulletikurty discloses at least one system configured to recharge the at least one battery (Pulletikurty: Paras. [0062], [0067] and [0077]; Fig. 16C).

The combination of Oh as modified by Pulletikurty fails to expressly disclose:
at least one universal interface consisting in two combinable parts which ensure an interlocking coupling;
wherein the at least one accessory has the universal interface, so as to ensure the interlocking coupling between the central unit and the at least one accessory, and wherein the at least one accessory enables:
an interaction of the user with different external devices equipped with compatible communication systems and a simultaneous use of multiple devices, each of which is associated to at least one finger of the hands of the user.
However, Kord teaches:
at least one universal interface consisting in two combinable parts which ensure an interlocking coupling (Kord: Fig. 7, ;
wherein the at least one accessory has the universal interface, so as to ensure the interlocking coupling between the central unit and the at least one accessory (Kord: Para. [0046]; Figs. 1 and 6-7, finger IMU housing 120 includes flanges 158 sized for a close sliding fit in corresponding brackets 156 on the housing 184), and wherein the at least one accessory enables:
an interaction of the user with different external devices equipped with compatible communication systems and a simultaneous use of multiple devices (Kord: , each of which is associated to at least one finger of the hands of the user (Kord: Para. [0055], base unit 102 communicates acceleration, orientation, and position information to another base unit or to an external system or over a wireless connection).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device, as taught by Oh and Pulletikurty, to incorporate wearable accessories 120 with housing base compatible with interchangeable rings 124, as taught by Pulletikurty, in order to increase operability by enabling rings of different diameters (Kord: Para. [0046]).

With respect to claim 3 (Currently Amended), the combination of Oh as modified by Pulletikurty and Kord teaches the device of claim 1, wherein the at least one sensor and the at least one actuator are configured to codify messages or information regarding position and movement of the at least one finger of the user’s hands (Oh: Para. [0063], the wearable device 200 may be embodied in a same form as described above and may be combined with attachment equipment formed as a band, a patch, a clip, or the like, so that the wearable device 200 may be worn on various parts of the body).
  
With respect to claim 4 (Currently Amended), the combination of Oh as modified by Pulletikurty and Kord teaches the device of claim 1, 
wherein the at leastPage 4 of 8National Stage of PCT/IT2018/050002Preliminary Amendment one accessory: 

includes the at least one battery to provide additional power to the device;
includes at least one communication bus configured to communicate with the central unit;
is a ring- or a band- shaped tool;
is designable in different configurations, 
recognizes selected movements of the at least one finger of the user’s hands or hands of the user; 
enables an interaction of the user with different external devices equipped with compatible communication systems; 
is adapted to be applied for different applications, including entertainment, professional, health, music, art, or sports; 
enables a storage of data associated to the specific movements in order to analyze the data in real time or at a later time; and 
enables definition and memorization of movement patterns and an association of the movement patterns with predefined commands, depending on the specific application or context of use (Oh: Fig. 18, combination of wearable device 200 with wearable accessories having active components, devices 200-7 and 200-8, thus the disclosure of Oh also teaches accessories with further sensors, actuators, power supplies and communication units).

claim 5 (Currently Amended), the combination of Oh as modified by Pulletikurty and Kord teaches the device of claim 1, wherein the device is adapted to be worn on any finger of the hands with the at least one accessory (Oh: Para. [0063], the wearable device 200 may be embodied in a same form as described above and may be combined with attachment equipment formed as a band, a patch, a clip, or the like, so that the wearable device 200 may be worn on various parts of the body).  

With respect to claim 6 (Currently Amended), the combination of Oh as modified by Pulletikurty and Kord teaches the device of claim 5, wherein the devicePage 5 of 8National Stage of PCT/IT2018/050002Preliminary Amendment is adapted to be fixed on any finger of the hands (Oh: Para. [0063], the wearable device 200 may be embodied in a same form as described above and may be combined with attachment equipment formed as a band, a patch, a clip, or the like, so that the wearable device 200 may be worn on various parts of the body).
  
With respect to claim 7 (Currently Amended), the combination of Oh as modified by Pulletikurty and Kord teaches the device of claim 1, wherein the central unit is equipped with elements for detecting components of position and movement, elements configured to process the signal and for converting the components of position and movement into control signals, and elements configured to transmit the control signals to an external device;
the central unit is contained in a shell equipped with one side of the at least one universal interface consisting in one or more housings; 

the at least one accessory is provided in different configurations, and is adapted to be worn on any finger of the hands, assuming different shapes; and is equipped with one side of the at least one universal interface (Oh: Figs. 17 and 21; Para. [0220], wearable device 200 comprises controller 230 configured to detect movement patterns). 

With respect to claim 8 (Previously Presented), the combination of Oh as modified by Pulletikurty and Kord teaches the device of claim 1, wherein the device is configured to: 
detect signals sent by multiple devices, identifying a source thereof, 
identify an interaction context and consequently modify an output command of signal processing; and 
enable the user to set up new contexts and new output of interaction with different devices (Oh: Para. [0105], individual wearable devices are identified by the light spectrum they are emitting, and the interaction context is identified based on movement patterns, illustrated at Fig. 9, step S905, a user is identified based on face recognition, Para. [0138], in order to allow for customization of applications, Para. [0238]).

With respect to claim 9 (Previously Presented), the combination of Oh as modified by Pulletikurty and Kord teaches the device of claim 1, wherein each of the at least one accessory is configured to include one or more of:

actuators capable of providing outputs and/or feedback to the user; or
an additional battery for powering the device (Oh: Fig. 18, combination of wearable device 200 with wearable accessories having active components, devices 200-7 and 200-8, thus the disclosure of Oh also teaches accessories with further sensors, actuators, power supplies and communication units).

With respect to claim 10 (Previously Presented), the combination of Oh as modified by Pulletikurty and Kord teaches the device of claim 1, wherein the universal interface includes a universal communication bus which enables a data exchange between the central unit and electronic components included in the at least one accessory (Oh: Fig. 18, combination of wearable device 200 with wearable accessories having active components, devices 200-7 and 200-8, thus the disclosure of Oh also teaches accessories with further sensors, actuators, power supplies and communication units).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Pulletikurty and Kord, as applied to claims 1 and 3-10 above, and further in view of Brigante (“Towards Miniaturization of a MEMS-Based Wearable Motion Capture System”, IEEE Transactions on Industrial Electronics, IEEE SERVICE CENTER, PISCATAWAY, NJ, USA, vol. 58, no. 8, 1 August 2011 (2011 -08-01), pages 3234-3241, XP011370088, ISSN: 0278-0046, DOI: 10.1109/TIE.2011.2148671).
claim 2 (Currently Amended), the combination of Oh as modified by Pulletikurty and Kord teaches the device of the claim 1, 
wherein the at least one motion sensor: 
is an inertial unit with multiple degrees of freedom including one or more accelerometers, one or more gyroscopes, and/or one or more magnetometers (Oh: Para. [0224]; Pulletikurty: Paras. [0061]; [0098], three-axis accelerometer).
 is further configured to recognize multiple signals, including acceleration, orientation in space and orientation with respect to the Earth's rotation axis (Oh: Paras. [0117] – [0120]); 
the at least one accessory is designed to fit specific parts of the user’s hands  and is equipped with one side of the universal interface (Oh: Para. [0063]; Fig. 24, wearable devices 200-1, 200-2, and 200-3 implemented using attachment equipment formed as a band, a patch, a clip, or the like, so that the wearable device 200 may be worn on various parts of the body), so as to ensure an interlocking coupling once connected with another side of the universal interface housed on the central unit (Oh: Paras. [0063] and [0165] – [0166]; Fig. 17, wearable device 200 combined with attachment equipment to be worn by the user according to a watch-type wearable device 200-4, a clip-type wearable device 200-5 and a patch-type wearable device 200-6); 
the sensor configured to acquire the input from the user is a pressure sensor applied on an electronic control board card and accessible through a shell of the central unit (Oh: Para. [0172], Fig. 20, user input unit 110 as a capacitive touch sensor, an integral strain gauge type touch pad, a piezo effect type touch pad, or the like); and 

The combination of Oh and Pulletikurty fail to expressly disclose the inertial measuring unit captures data with 9 degrees of freedom.
However, Brigante discloses: 
is an inertial unit with nine degrees of freedom including one or more accelerometers, one or more gyroscopes, and/or one or more magnetometers (Brigante: p. 3236, left-hand column, first para. “Each iNEMO module is equipped with a microcontroller and nine-axis inertial sensors (miniaturized MEMS accelerometer, gyroscope, and magnetometer), enabling it to retrieve roll, bitch, and yaw angle data by using an EKF for the sensor fusion.”).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device, as taught by Oh and Pulletikurty, to incorporate sensor fusion algorithm using, for example, an extended Kalman filter, as taught by Brigante, in order to leverage the data from a plurality of different types of sensors such that inaccuracies in the captured motion data is effectively minimized (Brigante: p. 3236, right-hand column, section III.).

Response to Arguments/Amendments/Remarks
Applicant's arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.